Citation Nr: 1104395	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-06 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear hearing 
loss.

2.  Entitlement to a compensable evaluation for skin rash of the 
face and body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Wichita, Kansas.  The Veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing in May 2010; a 
transcript of that hearing is associated with the claims folder.

The Veteran submitted a treatment report in April 2009 by 
way of his accredited representative that discusses a 
possible relationship between sun exposure during service 
and current sun-related skin damage, including actinic 
keratoses and nonmelanoma skin cancer.  While the Veteran 
is currently in receipt of service-connected compensation 
benefits for a skin disability, such benefits pertain to a 
skin rash/infection and not sun-related skin damage.  The 
issue of entitlement to service connection for skin damage 
of the skin has not yet been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board regrets further delaying the Veteran's increased rating 
claims on appeal, however, information of record indicates there 
is outstanding evidence from VA and non-VA sources that may be 
relevant to these claims.  First, the Veteran indicated in his 
May 2007 claim for increased ratings that he receives medical 
treatment at the VA Medical Center (VAMC) in Wichita, Kansas, yet 
there are no VAMC treatment records associated with the claims 
file.  Since the Board finds that it cannot assuredly conclude 
that the outstanding VA treatment records do not contain 
information relevant to the claims on appeal, a remand is 
necessary to associate with the claims file all VA outpatient 
treatment records dated since May 2006 from the Wichita VAMC.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 
U.S.C.A. § 5103A(b) (West 2002).  

In addition to obtaining outstanding VA treatment records, the 
Agency of Original Jurisdiction (AOJ) should contact the Veteran 
and ask him to provide copies of records associated with 
treatment for his service-connected skin rash from Drs. Marshall 
and Pribil as mentioned at the May 2010 videoconference hearing 
or provide the VA with information sufficient to obtain these 
records.  The AOJ should also specifically inquire as to whether 
the Lamisil prescribed by these physicians was topical or oral, 
and if he was prescribed a course of oral Lamisil tablets, to 
specify the period(s) of time during which he took such 
medication.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2010) 
(stating that a compensable evaluation is appropriate when there 
is evidence of systemic therapy).  The AOJ should also notify the 
Veteran that he should submit any information that might verify 
when he took oral Lamisil tablets, including prescription records 
and/or pharmacy receipts.  

Following receipt of any outstanding medical evidence, the 
Veteran should be scheduled for another VA skin examination and 
every effort should be made to schedule the examination during a 
flare-up and/or during the summer months.  See Ardison v. Brown, 
6 Vet. App. 405, 408 (1994).  In addition to discussing the 
current percent of exposed areas of the body and percent of the 
total body affected by the skin rash, the examiner should review 
the claims file and provide opinion(s) regarding the percent of 
exposed area and total body area affected during prior 
examinations by VA and private physicians.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he 
either (a) submit any records associated with 
treatment by Dr. Marshall and Dr. Pribil, or 
(b) provide the VA with information such that 
it can obtain this outstanding evidence.  

2.  Ask the Veteran to provide information as 
to whether the Lamisil prescribed by Drs. 
Marshall and Pribil was topical or oral, and 
if it was a course of oral Lamisil tablets, 
to specify the period(s) of time during which 
he took such medication.  The AOJ should also 
notify the Veteran that he should submit any 
information that might verify when he took 
oral Lamisil tablets, including prescription 
records and/or pharmacy receipts.  

3.  Obtain any VA outpatient treatment 
records, including any audiogram results, 
from the Wichita VAMC for the period from May 
2006 through the present.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must continue 
until the AOJ determines that the records 
sought do not exist or that further efforts 
to obtain those records would be futile.

4.  If any VA or non-VA treatment records are 
unable to be located and/or obtained 
following reasonable efforts, the AOJ should 
notify the Veteran that such records are not 
available, explain the efforts made to obtain 
to the records, describe any further action 
VA will take regarding the claim, and inform 
the Veteran that it is ultimately his 
responsibility for providing the evidence.

5.  After any outstanding evidence has been 
associated with the claims file, schedule the 
Veteran for a VA skin examination.  All 
effort should be made to schedule this 
examination for a time when his skin disease 
is active and/or during the summer months.  
The claims file, to include this REMAND, must 
be made available to the examiner for review, 
and the examination report should indicate 
that the claims folder was reviewed in 
conjunction with the examination.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  Following an examination of the 
Veteran, to include his face, hands, arms, 
legs, chest, groin, and feet, the examiner 
should: 

	(a) Describe any manifestations of a skin 
rash, including any residual scarring, and 
indicate the percent of entire body involved, 
the percent of exposed area affected, whether 
systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required 
and, if so, the frequency and duration of 
their use.

	(b) Describe any disfigurement of the 
head, face, or neck associated with the 
Veteran's skin rash, including any residual 
scarring.  

	(c) Review the contemporaneous medical 
evidence and provide opinion(s) regarding the 
percent of entire body involved and the 
percent of exposed area affected during prior 
examinations by VA and non-VA physicians.  

5.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to the benefit sought.  
Unless the benefit sought on appeal is 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



